Citation Nr: 0610031	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 until his 
retirement in June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bladder cancer, to include as due to exposure 
to Agent Orange.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of bladder cancer.

2.  Bladder cancer was initially demonstrated many years 
after service, and the competent medical evidence fails to 
establish that it is related to service, to include exposure 
to Agent Orange therein.  


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

In the present appeal, the veteran was provided with notice 
in December 2002 of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bladder cancer, to include 
as due to exposure to Agent Orange, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

The VA satisfied its duty to notify by means of the December 
2002 letter from the RO to the veteran, as well as the 
statement of the case and the supplemental statement of the 
case.  The letter informed the veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The statement of 
the case issued in May 2004 included the relevant laws and 
regulations regarding service connection.  The RO letter, the 
rating decision, the statement of the case and the 
supplemental statement of the case thus informed the veteran 
of what was needed to grant service connection in this case.  
As such, the veteran was informed of the need to provide VA 
with any evidence in his possession pertinent to the appeal.  
The Board concludes that this notice satisfied the VCAA 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Duty to assist

With regard to the duty to assist, the record contains some 
of the veteran's service medical records and post-service 
private medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

The Board acknowledges that most of the veteran's service 
medical records are not available.  In cases such as these, 
the VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this case, the RO sought to procure any service 
medical records that might be available, but these efforts 
were unsuccessful.  In this regard, it is noted that the RO 
requested that the National Personnel Records Center provide 
the service medical records.  However, the response received 
from the National Personnel Records Center was that an 
extensive search had been conducted, but it was unable to 
locate the requested records.  The Board points out that in a 
letter dated in December 2002, the VA requested that the 
veteran furnish any service medical records in his 
possession, but the only item he furnished is the retirement 
examination.  Accordingly, another attempt to procure the 
service medical records is not necessary.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The evidence supporting the veteran's claim consists of 
information from the National Personnel Records Center 
verifying that he served in Vietnam, apparently on two 
occasions, including the period from June 1966 to July 1967.  
In addition, private medical records confirm that the veteran 
was diagnosed with bladder cancer in 1995.  

A private physician reported in December 1996 that when he 
saw him that month, the veteran provided a history of gross, 
painless hematuria for the previous five to six weeks.  The 
examiner added that the veteran had no prior history of 
urological problems.  While few service medical records are 
available, the retirement examination conducted in May 1983 
is of record and shows no abnormalities of the genitourinary 
system.  There is no competent medical evidence that 
establishes that bladder cancer was present in service or 
within one year thereafter.

The main argument advanced by the veteran is that bladder 
cancer is due to his exposure to Agent Orange.  The Board 
acknowledges that the veteran served in Vietnam and that, 
therefore, it is conceded that he was exposed to Agent 
Orange.  It must be emphasized, however, that bladder cancer 
is not one of the diseases that has been associated with 
exposure to Agent Orange.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his bladder cancer.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded

that the credible evidence against an 
association between herbicide exposure 
and urinary bladder cancer outweighs the 
credible evidence for such an 
association, and [the Secretary] has 
determined that a positive association 
does not exist.  68 Fed. Reg. 27,637 (May 
20, 2003).

The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of bladder cancer. Since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In light of the NAS 
determination, and the fact that the veteran has furnished no 
competent medical evidence linking his bladder cancer to 
service or to his exposure to Agent Orange, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection.




ORDER

Service connection for bladder cancer, to include as due to 
exposure to Agent Orange, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


